ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Nimrah Construction Company                   )      ASBCA No. 60894
                                              )
Under Contract No. W91B4M-09-C-7174           )

APPEARANCE FOR THE APPELLANT:                        Mr. Abdul Basir
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Christopher C. Cross, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       By Order dated 23 November 2016, the Board directed the government to
provide appellant with the contact information for the cognizant contracting officer.
By email dated 23 November 2016, appellant confirmed that it wished to receive that
information so that it could file its claim with the contracting officer. The government
provided that contact information to appellant by email dated 7 December 2016. By
Order dated 9 December 2016, the Board informed the parties that it intended to
dismiss this appeal unless either party objected within 14 days of the date of the Order.
The Board has not received an objection from either party.

      Accordingly, this appeal is dismissed without prejudice to the contractor's
submittal of a claim to the contracting officer.

       Dated: 6 January 201 7




                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60894, Appeal ofNimrah
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2